. Case 2:18-cv-09693-SM-KWR Documenti Filed 10/18/18 Page 1of1
1844 (Rox. O67 CIVIL COVER SHEET

The 38 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEZ AVSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
JOSEPHINE McGINNIS TARGET CORPORATION OF MINNESOTA
(b) County of Residence of First Listed Plaintiff _ _ County of Residence of First Listed Defendant _
(EXCEPT IN U.S, PLAINTIFF CASES) (IN OLS, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

 

¢ Pi , , Attorneys (i 4

JoSSor Po RS f fe ge Address, and Telephone Number) paid i Peres He frown)

2000 Clearview Parkway, Suite 203 225 St. Ann Drive

Metairie, LA 70007 504-309-2996 Mandeville, LA 70471 985-674-4446

If. BASIS OF JURISDICTION (Place an "X" in One Box Onty) TH. CITIZENSHIP OF PRINCIPAL PARTIES {Place an “X" in One Box for Plaintiff

(Far Diversity Cases Only) and Que Box for Defendant)

O 1 U.S. Government O 3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Nota Party) Citizen of This State ie. aa O ! Incorporated ar Principal Place O44 m4
of Business In This State

O23 US. Government Ad Diversity Citizen of Another State O 2 © 2 Incorporated aed Principal Place os m5

Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject of a O3 © 3. Foretgn Nation o6 6
Foreign Country

 

 

IV. NATURE OF SUIT (Place ant".

 

"In One Box Only) Click here for: Nature of Suit Code Descriptions.

 

     

 

 

 

 

 

 

 

 

       

   

   

 

 

 

 

 

 

 

 

CONTRACT. ccs : EE TORTS§ eye ees Eee POREETTURE/ PENALTY bec BANKRUPTCY. 21> OTHER STATUTES |
O 110 Insurance PERSONAL INJURY PERSONAL INJURY = |2J 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine 1 310 Airplane O 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 376 Qui Tam (3) USC
© 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
G 150 Recevery of Overpayment | 0 320 Assault, Libel & Pharmaceutical i -PROPERTY-RIGHTS JO 410 Antitrust
& Enforcement of Judgment Slander Personal Injury Gi 820 Copyrights C7 430 Banks and Banking
O 151 Medicare Act ™ 330 Federal Employers’ Product Liability O 830 Patent 0 430 Commerce
O) 152 Recovery of Defaulted Liability OF 368 Asbestos Personal C) 835 Patent - Abbreviated O 460 Deportation
Student Loans J 340 Marine Injury Product New Drug Application -O) 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability CF 840 Trademark ‘Corrupt Creanizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY (ous LABOR. ee Pe SOCLAL SECURITY. OD 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards C861 BIA (1395ff) & 490 Cable/Sat TY
€¥ 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act D 862 Black Lung (923) 2) 850 Securities‘Commodities/
& 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management C} 863 DIWC/DIWW (405(¢)) Exchange
& 195 Contract Product Liability | &€ 360 Other Personal Property Damage Relations OF 864 SSID Title XVI i 890 Other Stamtory Actions
& 196 Franchise injury O 385 Property Damage 0 740 Railway Labor Act D 865 RSI (405(2)} 7 891 Agricultural Acts
©) 362 Personal Injury - Product Liability M751 Family and Medical ©) 893 Environmental Matters
Medical Malpractice Leave Act CO} 895 Freedom of Information
ote REALSPROPERT, eC TVIL:RIGHTS =: -PRISONER-PETITIONS:::| J 790 Other Labor Litigation “PEDERAL:TAX-SUITS ... -. Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employce Retirement © 870 Taxes (U.S. Plaintiff? OF $96 Arbitration
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment O 310 Motions to Vacate O87) iRS—Third Party ActReview or Appeal of
0 240 Torts to Land OG 443 Housing/ Sentence 26 USC 7609 Agency Decision
OF 245 Tort Product Liability Accommodations O 330 General ( 930 Constitutionality of
O 290 All Other Real Property CO) 445 Amer. w/Disabilities -| 0 535 Death Penalty aehio IMMIGRATION! cscs State Statutes
Employment Other: Cl 462 Naturalization Applivation
OF 446 Amer. w/Disabilities -| 0 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
Sl 448 Education © 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
¥V. ORIGIN {Place an “X” int One Box Only)
1 Original [¥2 Removed from 3 Remanded fom O 4 Reinstatedor OO 5 Transferred fom © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De aot cite jurisdictional statutes untess diversity):

VI. CAUSE OF ACTION

 

Brief description of cause:

 

 

 

 

 

VIL. REQUESTED IN (] CHECK IF THISISACLASS' ACTION “DEMAND $ CHECK YES only if demanded imeotplant
COMPLAINT: UNDER RULE 23, FR.CVP. JURY DEMAND: —DRYes_.33No

VI. RELATED CASE(S) a i
IF ANY (See instructions): UDGE DOCKET NUMBER —

a

DATE SIGNATURE OF a, ale

10/18/2018 et aS ON

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
